—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered August 11, 1992, convicting defendant, after a jury trial, of robbery in the second degree and grand larceny in the fourth degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 8 years to life and 2 to 4 years, respectively, unanimously affirmed.
Contrary to defendant’s claim, the "moral certainty” standard of review is not available to an appellate court in deciding an insufficiency claim (People v Williams, 84 NY2d 925). Viewing the evidence in the light most favorable to the People (People v Acosta, 80 NY2d 665, 672), and giving deference to the jury’s findings of credibility (People v Bleakley, 69 NY2d 490, 495), we conclude that defendant’s guilt was proved by legally sufficient evidence and that the verdict was not against the weight of the evidence. Three plainclothes officers observed defendant and his two accomplices over a fifteen minute period as they pointed to the pockets and pocketbooks of other potential victims, and gestured and spoke to each other. When the assailants converged upon the victim, who was carrying his daughter on his shoulder, defendant and one accomplice positioned themselves on either side of the victim and "bumped and pushed” him immediately before the third accomplice reached into the victim’s pocket, dragged him to the ground and removed $2. As they fled from the scene, defendant and one of his cohorts kept looking back at the crime scene. Concur—Murphy, P. J., Sullivan, Ellerin, Williams and Mazzarelli, JJ.